                                                                                                       \1
            INTHEcmculTcOuRTOFRUTEmRFORDcOuNTy,TENNEssEng\RISS
                                      AT MURFREESB ORO

PATRICIA COPELAND and,
STEVEN COPELAND

      Plaintiff'

VS.                                                                          NIo. rm}
                                                                             JURY DEMAND
TARGET CORPORATION,

      Defendant.

                                           cormLAINT

          COMES NOW the Plaintiff, Patncia Copeland and Steven Copeland, by and through

counsel, D. Russell Thomas, who state and show as follows:

                                                  I.



          Plaintiffs are adults who were residents of the State of Tennessee residing in

Murfreesboro, Tennessee at the time of Mrs. Copeland's injuries. Plaintiffs now, however, live

in Texas. At all relevant times hereto Steven Copeland was married to and residing with Patricia

Copeland. Plaintiffs bring this lawsuit against the Defendant for money danages for the personal

injuries sustained by Plaintiff arising out of a slip and fall accident which occurred at Target in

Murfreesboro in Rutherford County on or about December 22, 2019. The proper venue of this

action is thus in Rutherford County, Tennessee, the location of the accident.

                                                  11.



           The Defendant, Target Corporation is a foreign ccxporation licensed to do business in the

state of Tennessee. Suit is brorighi against the Defendant for the causes set out herein below.




  Case 3:20-cv-01100 Document 1-3 Filed 12/22/20 Page 1 of 5 PageID #: 37
                                               Ill.


       On December 22, 2019, Plaintiff Patricia Copeland was entering the Target store in

Murfreesboro. It was a day of unusually heavy rainfall. The foot traffic was heavy due to the

holiday season. ` Water was being tracked into and around the entrance of the Defendant store.

There were no rugs placed in the entrance to help absorb the amount of water being tracked in by

the volume of numerous customers and volume of foot traffic. As a result of her fall, Plaintiff

Patricia Copeland sustained severe bodily injuries.

                                                IV.


       P`frs. Copeland cane from the parking lot, across the sidewalk, into the vestibule, and was

walking into the Defendant store when she slipped at the entryway. Immediately following her

fall in the wet entrance of Target, Ms. Copeland complained of her right arm and shoulder, right

knee, and right hand being extremely sore.

                                                V.


       The Plaintiff sustained serious and disabling injuries as a result of the fall. In particular,

Plaintiff avers that her right shoulder and knee injuries are a direct and proximate result of the

fall and as a direct and proximate result of the Defendant's failure to keep the walkway into the

main entry point in the Defendant store safe for its customers. Mrs. Copeland fell tearing the

rotator cuff in her right shoulder and tearing the meniscus in her right knee.        Both injuries

resulted in surgery as a result of this fall. hfrs. Copeland's injuries are continuing, permanent,

and ongoing conditions to this day. There is need for another surgery to the right knee.

                                                VI.


        Plaintiffs aver that the Defendant:




  Case 3:20-cv-01100 Document 1-3 Filed 12/22/20 Page 2 of 5 PageID #: 38
             (a)     Failed to furnish an appropriate walkway where the plaintiff could Safely enter the

    Defendant store;

             (b)    The entrance was not properly maintained and the wet condition should have been

    addressed and eliminated by the staff;

             (c)     The failure to wan of the hazard was negligence on the part of the Defendant
I   store;


             (d)     The Defendant created the conditions that created the hazard which injured

    Plaintiff by its mode of operation. Defendant knew or should have known in the exercise of

    reasonable care that they had created a dangerous condition by failing to remove the water from

    the entrance, failing to post hazard signs to wan customers, and/or failure to furnish additional

    rugs to absorb the wetness from the weather and foot traffic,

                                                     VII.


             Plaintiffs aver that the Defendant:

        (a) Took no action to remedy the condition and provided no waning to members of the public

             of the hazard.

        a) Defendant is responsible for the actions and lack of actions of its employees under the

             doctrine of respondent superior which imposes vicarious reapousibility as well as agency.
                                                                                                   I




        (c) h that the Defendant created the condition by failing to dry the wet entry or place warnings

             to customers of the hazard or falling to have sufficient rugs down to absorb moisture there

             mere direct acts of r\egligent mismanagement by the store managers.

                                                     VIII.


             Plaintiffs aver that the Defendant committed the acts of negligence s'et forth above including




       Case 3:20-cv-01100 Document 1-3 Filed 12/22/20 Page 3 of 5 PageID #: 39
but not limited to the acts set forth in paragraph VI and VII above which were direct and proximate

caLLses of plaintiffs injuries.

                                                    IX.


        Defendant's acts and failures to act created foreseeable risks of ham to its customers likely

to result in injury to its customers which were direct and proximate causes of the ham. This is, in

fact, what occurred to hds. Copeland.

                                                        X.


        As a proximate result of all of the aforesaid acts of negligence of the Defendant, Plaintiff

was injured at Defendant's place of business, sustained permanent. serious, painful, and disabling

bodily injuries. Plaintiff further avers that she has past and future pain and suffering, past and future

Loss of enjoyment of life and inconvenience, past and future medical expenses, has sustained an

impairment in her coming capacity, permanent impairment, disfigurement, and problems all of

which will continue for the rest of Plalntiff's life.

                                                        RI.

         At all relative times hereto, Plaindff, Steven Copeland, was married to Patricia Copeland.

He, therefore, asserts a claim for loss of consortium and avers that he is entitled to an award of

money damages for the damages which he suffered as a direct and proximate result of the acts of

negligence of the defendants. Specifically, Plaindff Steven Copeland has lost the society, counsel,

companionship, and services of his wife as well as being deprived of her earning capacity. He has

been forced to perfom services which otherwise Mrs. Copeland would have perfomed and he has

otherwise suffered damages as a direct and proxinate result of the actions of the defendants and the

resulting injuries to his wife, Patricia Copeland. The medical issues from which Mrs. Copeland




   Case 3:20-cv-01100 Document 1-3 Filed 12/22/20 Page 4 of 5 PageID #: 40
suffers have resulted from defendants' acts of negligence and have had a dramatic negative impact

upon all aspects of their lives and marriage.

                                                 XII.


       WREREFORE, Plaintiff requests judgment against the Defendant in the sum of up to Nine

Hundred, Seventy-Five Thousand Dcillars ($975,000.00) in actual and compensatory damages in an

amount selected by the compassionate and informedjury. Plaintiff requests ajury of six (6).

Plaindff requests discretionary costs, post-judgment interest, court costs, and general relief.

                                                        Respectfully submitted,




                                                        Attorney f ;or Plalritif I s
                                                        13 8 South Cannon Avenue
                                                        Murfreesboro, TN 37129
                                                        615-848-1818 q`elephone)
                                                        615-217-6023 Facsimile)
                                                        russthorms@thethomaslawfirm.com




                                                                   i£:ag#ed:c:§¥:::i;oi:a:n.€::;:u!;i®''ijja:,;efyuc:i;I;.k;„,a
                                                                                              `m the forogotn3 cf,ee
                                                                   it;:- los`iumant- filed
                                                                                                 uriloo§boro. Terinc~ssc,c,

                                                                    fht\nsejg%L¢dcaoyu:`,
                                                                                       ELISSA H



                                                                                           puty Cle'lt




  Case 3:20-cv-01100 Document 1-3 Filed 12/22/20 Page 5 of 5 PageID #: 41
